Exhibit 10.1

 

LOGO [g758917g03p07.gif]

July 23, 2019

Cris Calsada

Dear Cris:

I am very pleased to extend an offer of employment to you from Regulus
Therapeutics Inc. (also referred to herein as the “Company”) for the position of
Chief Financial Officer. reporting to me, the CEO. We anticipate your start date
to be August 26, 2019; however, the date you commence employment with Regulus
will be considered the “Effective Date”. The details of this offer are
summarized below. An Employment Agreement, once fully executed, will be your
definitive agreement with Regulus and if there is any conflict between this
summary and the Employment Agreement, the latter will govern the terms of your
employment.

 

BASE SALARY:   

You will receive a base salary of $12,916.66 paid semi-monthly, less standard
deductions and withholdings in accordance with the normal Regulus payroll cycle,
which if annualized, amounts to $310,000 per year.

STOCK OPTIONS:   

Upon commencement of your employment with Regulus and subject to the approval of
the Board of Directors or Compensation Committee, you will be eligible for an
initial stock option grant allowing you to purchase 100,000 shares of Regulus
common stock at a price equal to the closing price of the stock on the date this
option is granted. The initial stock grant will have a vesting commencement date
of your first day of employment. Twenty-five percent (25%) of this stock option
will vest on the first anniversary of the grant and the remainder will vest
monthly over the 36-month period thereafter, subject to your continuous service
to Regulus, and will be subject to the terms and conditions set forth in the
applicable Regulus Equity Incentive Plan.

BONUS:   

You will be eligible to receive an annual discretionary bonus, with a target of
50% of your then current annual base salary, contingent upon your own and the
Company’s performance. Your 2019 bonus will be pro-rated.

 

LOGO [g758917g64e53.gif]



--------------------------------------------------------------------------------

BENEFITS:   

You will be eligible for group benefits for yourself and your eligible
dependents, effective on your date of hire, subject to the terms and conditions
of the relevant Company insurance plan. Basic benefits currently include
comprehensive health insurance; dental insurance, and vision care insurance. In
addition, you will be eligible for term life insurance and long-term disability
insurance for yourself only. You will be eligible to participate in the Regulus
401(k) plan as well as the Regulus ESPP (Employee Stock Purchase Plan), all in
accordance with Company policy. You will also accrue a pro-rata share of fifteen
days of paid vacation per year, and be eligible for paid holidays, all in
accordance with Company policy.

SEVERANCE/ CHANGE IN CONTROL:   

Subject to the full execution of the Employment Agreement, you will be provided
with a severance and change in control benefit, which will provide that if, in
the absence of a Change in Control (as defined in the Employment Agreement), (i)
your employment is terminated by the Company without Cause or (ii) you resign
for Good Reason (as these terms are defined in the Employment Agreement) then
upon your delivery to the Company of an effective Waiver and Release (in the
form attached to the Employment Agreement), you shall be entitled to the
equivalent of twelve (12) months of your annual base salary in effect at the
time of termination, less standard deductions and withholdings; (b) accelerated
vesting of all unvested shares of time-based options then held by you, such that
all shares shall be vested and fully exercisable as of the date of your
termination; and (c) a gross up of your total health premiums for a period of
twelve (12) months, payable to you in a lump sum.

 

In addition, in the event you are terminated without Cause or you resign for
Good Reason within the one month period immediately preceding or the twelve (12)
month period immediately following a Change in Control (as these terms are
defined in the Employment Agreement) then upon your delivery to the Company of
an effective Waiver and Release (in the form attached to the Employment
Agreement), you shall be entitled to the benefits listed above and in addition
you shall be also entitled to (a) a lump-sum payment of the annual target bonus
in effect during the year of your termination (less standard deductions and
withholdings).

EMPLOYMENT

AT WILL:

  

Regulus is an at-will employer and as such your employment must be entered into
voluntarily and for no specified period. As a result, you are free to resign or
the company may terminate your employment at any time, for any reason, with or
without cause. No one other than the President and CEO has the authority to
alter this employment relationship, either verbally or in writing.

 

LOGO [g758917g64e53.gif]



--------------------------------------------------------------------------------

Regulus Therapeutics Inc. expects that you will not disclose to it any
proprietary information or trade secrets of any former employer or bring onto
its premises any unpublished documents or any property belonging to any former
employer. Since this would be improper, such conduct could be a basis for
discipline up to and including termination.

This offer is subject to your signing an Employee Confidential Information and
Inventions Agreement with the Company, and the Company’s review of any agreement
you may have with former employers to ensure that they do not conflict with your
employment with the Company. In addition, within three days after your date of
hire, you will be required to submit proof of identity and eligibility to work
in the United States, in compliance with federal immigration laws.

This offer has been extended to you on behalf of Regulus Therapeutics Inc. and
is valid through July 26, 2019 by no later than 5:00 p.m. after which time it
will expire. This offer includes all the terms of your potential employment with
the Company, and supersedes all prior and contemporaneous negotiations,
agreements and understandings between you and the Company, oral or written.

Cris, we believe you will be able to make an immediate contribution to Regulus’
effort, and think you will enjoy the rewards of working for an innovative,
fast-paced, energetic company. One of the keys to our accomplishments is our
outstanding people.

We hope you accept our offer to be one of those people. Please acknowledge your
agreement of these terms by signing this letter and emailing it to my attention.

Sincerely yours,

Regulus Therapeutics Inc.

/s/ Joseph P. Hagan

Jay Hagan

I hereby accept this offer of employment and accept the terms as stated above. I
understand that as an employee of Regulus, I will be expected to comply with all
Company policies:

 

/s/ Cris Calsada

 

  7/29/2019   Cris Calsada   Date  

August 30th start date

 

LOGO [g758917g64e53.gif]